EXHIBIT 10

Compensation of Named Executive Officers

Our officers are at-will employees.  We do not have a written employment
contract with any of them.  We or the officer can terminate the employment
relationship at any time, for any reason, with or without cause.  For 2007, we
have set the following officers’ salaries and expect to contribute to their
defined contribution profit sharing trust accounts, as follows:

 

2007
Salary

 

Estimated
Profit Sharing
Trust 
Contribution(1)

 

Thomas J Fitzmyers,
President and Chief Executive Officer

 

$

326,249

 

$

33,750

 

 

 

 

 

 

 

Barclay Simpson,
Chairman of the Board

 

150,000

 

22,500

 

 

 

 

 

 

 

Phillip Terry Kingsfather,
President and Chief Operating Officer of Simpson Strong-Tie

 

180,250

 

27,038

 

 

 

 

 

 

 

Stephen B. Lamson,
Vice President of the Company

 

214,930

 

—

 

 

 

 

 

 

 

Michael J. Herbert,
Chief Financial Officer and Secretary

 

203,587

 

30,538

 

 

 

 

 

 

 

Stephen P. Eberhard,
President and Chief Executive Officer of Simpson Dura-Vent

 

194,940

 

29,241

 

 

--------------------------------------------------------------------------------

(1)  If we employ the officer on December 31, 2007, we will contribute to his
profit sharing trust account 15% of his annual salary, with a contribution limit
of $33,750 for 2007, plus a pro rata share of forfeitures by other participants.

Those officers participate in our Executive Officer Cash Profit Sharing Plan,
which is designed to reward them with quarterly cash bonuses based on operating
profit for their respective profit centers less a return on assets, as
established by our Board of Directors.  For this purpose, we generally define
operating profit as:

Income from operations

Less:                    Amortization of goodwill

Plus:                      Stock compensation charges

Certain bonuses and commissions

Salaried pension contributions

Self-insured workers’ compensation costs

Equals:   operating profit

Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees.  We
generally determine the return on assets as follows:

1


--------------------------------------------------------------------------------


Average assets for the 3 months ended on the last day of the month prior to the
end of the quarter

Less:                    Cash

Real estate

Self-Insured workers’ compensation reserves

Multiplied by:                     Specified return percentage for company or
subsidiary

Equals:                                                         Qualifying level

Based on our operating profit for each of the 4 quarters of 2007, our officers
may receive a payout after our quarterly earnings are announced to the public. 
We generally do not pay bonuses when the operating profit is less than the
qualifying level.  In addition, the maximum bonus for each of these officers may
not exceed $2.5 million for the 4 quarters of a calendar year.

Each of our officers participates in our 1994 Stock Option Plan.  Whether we
grant stock options under our 1994 Stock Option Plan each year depends on
whether we or our relevant subsidiary meets the applicable operating profit goal
for the preceding year.  If we or the relevant subsidiary does not achieve the
applicable operating profit goal for a year, we do not grant stock options to
the affected officer(s) for that year.  If we meet all applicable operating
profit goals for 2007, we anticipate granting stock options to the following
officers for the following numbers of shares of our common stock:

 

Option
Grant

 

 

 

Thomas J Fitzmyers

 

9,000 shares

 

 

 

Barclay Simpson

 

1,000 shares

 

 

 

Phillip Terry Kingsfather

 

28,000 shares

 

 

 

Michael J. Herbert

 

6,000 shares

 

 

 

Stephen P. Eberhard

 

16,000 shares

 

We also pay allowances for travel costs.  Mr. Fitzmyers receives compensation
for the cost to hire an airplane for travel between his home and our offices or
for business travel.  We compute the cost of the use of airplanes using the
Standard Industrial Fair Level tables in the applicable Internal Revenue Service
Regulations. We estimate our cost for this allowance for 2007 will be
approximately $250,000, although the amount of compensation to be recognized by
Mr. Fitzmyers under the Internal Revenue Service Regulations may be somewhat
less, depending on the extent of the use of the airplane for business travel.

We pay Mr. Eberhard an allowance for an automobile for business use and for his
personal use.  We estimate our cost for this allowance for 2007 will be
approximately $15,100.

We pay Mr. Kingsfather an allowance for housing.  We estimate our cost for this
allowance for 2007 will be approximately $130,000.

2


--------------------------------------------------------------------------------


Compensation of Directors

We pay each of our directors whom we do not compensate as an officer or employee
–

·                  an annual retainer of $32,000,

·                  a fee of $2,000 for attending a scheduled meeting of our
Board of Directors, whether he or she attends in person or by telephone,

·                  a fee of $2,000 for attending a scheduled committee meeting
held on a day when our Board of Directors does not meet, whether he or she
attends in person or by telephone,

·                  a fee of $1,000 for attending a committee meeting on the same
day as a scheduled meeting of our Board of Directors or another committee,
whether he or she attends in person or by telephone, and

·                  a fee of half the normal meeting fee for attending an
unscheduled Board of Directors or committee meeting held by telephone.

We pay the Chair of the Audit Committee an additional annual fee of $8,000.  We
pay the Chair of each of the Compensation Committee and the Governance and
Nominating Committee an additional annual fee of $4,000.  We reimburse outside
directors for expenses that they incur in attending Board of Directors and
committee meetings and educational programs.  We pay each outside director
$3,000 per day and reimburse his or her expenses when he or she visits our
facilities to observe operations.

Each of our independent directors is eligible to receive stock options under our
1995 Independent Director Stock Option Plan for each year that we meet our
annual operating profit goal.  The operating profit goal for stock option grants
for our independent directors is the same as the operating profit goal for stock
option grants to Messrs. Fitzmyers, Simpson and Herbert.  We grant each
independent director an option to purchase 4,000 shares of our common stock in
the first year we make our operating profit goal after he or she is appointed to
our Board of Directors and an option to purchase 5,000 shares of our common
stock for each subsequent year that we make our operating profit goal.

3


--------------------------------------------------------------------------------